FLUOROPHARMA MEDICAL, INC. 500 Boylston Street, Suite 1600 Boston, MA 02116 October 31, 2011 Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Pamela Long Edward. M. Kelly Re: FluoroPharma Medical, Inc. Registration Statement on Form S-1 File No. 333-175647 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, FluoroPharma Medical, Inc. (the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 4:30pm, Eastern Time, on Wednesday, November 2, 2011, or as soon thereafter as possible. We hereby acknowledge that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. FluoroPharma Medical, Inc. By: /s/ Johan M. (Thijs) Spoor Name: Johan M. (Thijs) Spoor Title: Chief Executive Officer
